       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 1 of 19
                                                                    FILED
                       UNITED STATES COURT OF APPEALS               APR 27 2020

                                                                 MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT               U.S. COURT OF APPEALS




 VICTOR ANTONIO PARSONS;                    Nos. 16-17282,
 SHAWN JENSEN; STEPHEN SWARTZ;                   17-15352
 SONIA RODRIGUEZ; CHRISTINA
 VERDUZCO; JACKIE THOMAS;                   D.C. No. 2:12-cv-00601-DKD
 JEREMY SMITH; ROBERT CARRASCO              District of Arizona,
 GAMEZ, JR.; MARYANNE                       Phoenix
 CHISHOLM; DESIREE LICCI; JOSEPH
 HEFNER; JOSHUA POLSON;
 CHARLOTTE WELLS; ARIZONA                   ORDER
 CENTER FOR DISABILITY LAW,


                Plaintiffs-Appellees,

 v.

 CHARLES L. RYAN, Director, Arizona
 Department of Corrections; RICHARD
 PRATT, Interim Division Director,
 Division of Health Services, Arizona
 Department of Corrections,

                Defendants-Appellants.




MH/Appellate Commissioner
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 2 of 19




 VICTOR ANTONIO PARSONS;                              No.   17-15302
 SHAWN JENSEN; STEPHEN SWARTZ;
 SONIA RODRIGUEZ; CHRISTINA                           D.C. No. 2:12-cv-00601-DKD
 VERDUZCO; JACKIE THOMAS;                             District of Arizona,
 JEREMY SMITH; ROBERT CARRASCO                        Phoenix
 GAMEZ, JR.; MARYANNE
 CHISHOLM; DESIREE LICCI; JOSEPH
 HEFNER; JOSHUA POLSON;
 CHARLOTTE WELLS; ARIZONA
 CENTER FOR DISABILITY LAW,

                Plaintiffs-Appellants,

 v.

 CHARLES L. RYAN, Director, Arizona
 Department of Corrections; RICHARD
 PRATT, Interim Division Director,
 Division of Health Services, Arizona
 Department of Corrections,

                Defendants-Appellees.


Before: Peter L. Shaw, Appellate Commissioner.

                                             I
                                         Background

       Arizona prisoners and the Arizona Center for Disability Law (together,

“Plaintiffs”) brought this 42 U.S.C. § 1983 class action challenging prison

conditions and health care against the Arizona Department of Corrections and its

officials (together, “Defendants”). See Parsons v. Ryan, 912 F.3d 486, 493 (9th


MH/Appellate Commissioner                    2                                16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 3 of 19



Cir. 2018) (“Parsons I”). The parties entered into a stipulation, Plaintiffs alleged

Defendants did not comply, and the district court issued several orders. Id.

       Defendants filed appeal number 16-17282 from the district court’s order

requiring Defendants to use all available community health care services to meet

their obligations under the stipulation, and this court affirmed that order. Id. at

494-95. Plaintiffs filed appeal number 17-15302 from the district court’s ruling

that the stipulation precludes the district court from ordering Defendants to develop

a general staffing plan, and this court reversed that ruling. Id. Defendants filed

appeal number 17-15352 from the district court’s ruling that the stipulation

subclass includes “close custody” inmates, and this court reversed that ruling. Id.

The court denied the parties’ petitions for panel rehearing and rehearing en banc.

The United States Supreme Court denied Defendants’ petition for a writ of

certiorari.

       Pursuant to 42 U.S.C. § 1988, Plaintiffs filed a motion for an award of

attorneys’ fees as prevailing parties in the first two appeals, numbers 16-17282 and

17-15302. Defendants filed an objection challenging Plaintiffs’ requested fee

amount, but not Plaintiffs’ entitlement to fees. Plaintiffs filed a reply. The court

awarded attorneys’ fees and referred the fee amount determination to the Appellate

Commissioner. See 9th Cir. R. 39-1.6.

MH/Appellate Commissioner                  3                                     16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 4 of 19



       The Appellate Commissioner stayed the fee amount determination pending

this court’s disposition of the parties’ appeals from the district court’s award of

$1,259,991.98 in attorneys’ fees and costs, numbers 18-16358, 18-16365, 18-

16368, and 18-16424, because those appeals involved some of the issues presented

here. The court has decided those appeals, and has denied Defendants’ petition for

rehearing en banc of the court’s decision. See Parsons v. Ryan, 949 F.3d 443, 451,

474 (9th Cir. 2020) (“Parsons II”).

                                         II
                                       Analysis

       Under § 1988, “[t]he most useful starting point for determining the amount

of a reasonable fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433

(1983). Plaintiffs request $177,414.30 in attorneys’ fees for 804.6 hours of work

on appeal numbers 16-17282 and 17-15302 at $220.50 per hour by six attorneys

and two paralegals from the Prison Law Office (“PLO”) in Berkeley, California.

A. Reasonable Hourly Rates

       1. Applicable Hourly Rates

       In the parties’ stipulation, they agreed to an hourly rate governed by the

Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(d). Under the PLRA,



MH/Appellate Commissioner                  4                                     16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 5 of 19



the maximum hourly rate is “150 percent of the hourly rate established under 18

U.S.C. § 3006A for payment of court-appointed counsel.” Section 3006A of the

Criminal Justice Act (“CJA”) provides that court appointed counsel shall “be

compensated at a rate not exceeding $60 per hour for time expended in court or

before a United States magistrate judge and $40 per hour for time reasonably

expended out of court, unless the Judicial Conference determines that a higher rate

of not in excess of $75 per hour is justified for a circuit or for particular districts

within a circuit.” Plaintiffs calculated the requested $220.50 hourly rate using the

Fiscal Year 2019 Congressional Budget Summary prepared by the Judicial

Conference of the United States, in particular, the statement at page 38.II.1 that

“the maximum rate authorized in statute is $147 per hour.”

       Defendants argue that the hourly rate instead should be calculated using the

Guide to Judiciary Policy, Vol. 7 Defender Services, Part A Guidelines for

Administering the CJA and Related Statutes, Chapter 2: Appointment and Payment

of Counsel § 230.16, which states the hourly rates that were actually appropriated

and paid to court-appointed counsel under § 3006A. Defendants also assert that

the Plaintiffs’ attorneys’ time should be awarded based on the actual CJA hourly

rates in effect for the time periods when their work was performed, rather than at

the Fiscal Year 2019 hourly rate as requested.

MH/Appellate Commissioner                    5                                     16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 6 of 19



               a. Congressional Budget Summary Applies

       The district court awarded Plaintiffs’ fees based on the hourly rates proposed

in the Congressional Budget Summary, following Webb v. Ada Cnty., 285 F.3d

829, 839 (9th Cir. 2002), which holds that courts must apply the hourly rate that

the Judicial Conference determined was justified, not the hourly rate that was

actually appropriated by Congress to compensate court-appointed counsel.

       The parties filed cross-appeals numbers 18-16365 and 18-16424 from the

district court’s fee order, and this court held that the district court did not err by

consulting the Congressional Budget Summary to determine the hourly rates. See

Parsons II, 949 F.3d at 463. The court relied on Perez v. Cate, 632 F.3d 553, 555

(9th Cir. 2011), which “instructs us that the relevant rate under Section 3006A is

the one that the Judicial Conference authorized and requested as evidenced by the

Congressional Budget Summary and the Report of the Proceedings of the Judicial

Conference of the United States -- not what Congress ultimately allocated as

evidenced by the Guide,” noting that the Report of the Proceedings was silent as to

what hourly rate the Judicial Conference authorized and requested for Fiscal Year

2017. Id. at 464. The court noted that “[t]his instruction is consistent with our

conclusion in Webb . . . that ‘the amount actually paid to CJA counsel’ due to ‘lack




MH/Appellate Commissioner                    6                                     16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 7 of 19



of congressional funding’ is irrelevant to the rate determination under Section

3006A.” Id.

               b. Relevant Hourly Rates Within Congressional Budget Summary

       This court also held that the district court incorrectly used $146 as the base

hourly rate, relying on the statement in the Fiscal Year 2017 Congressional Budget

Summary that “the maximum hourly rate authorized in statute is $146 per hour.”

Id. at 465. Because the Fiscal Year 2017 Congressional Budget Summary states

that the requested funding supports an increase to $137 per hour, the court held that

the correct base hourly rate instead is $137 per hour for Fiscal Year 2017, 150

percent of which is $205.50 per hour. Id. Accordingly, the court vacated the fee

order and remanded to the district court with instructions to recalculate the fee

award consistent with the opinion by determining the correct hourly rates for each

year and applying these hourly rates to Plaintiffs’ time entries. Id.

       Applying the same approach, Plaintiffs’ calculation of the requested $220.50

hourly rate for Fiscal Year 2019 by using a $147 base hourly rate, in reliance on

the statement that “the maximum rate authorized in statute is $147 per hour” in the

Fiscal Year 2019 Congressional Budget Summary, is incorrect. Because the Fiscal

Year 2019 Congressional Budget Summary states that the requested funding




MH/Appellate Commissioner                  7                                    16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 8 of 19



supports an increase to $140 per hour, the correct base hourly rate is $140 per hour,

150 percent of which is $210 per hour. Id.

               c. Fiscal Year 2019 Hourly Rate Applies To All Time Awarded

       Plaintiffs filed the fee application on March 28, 2019, and request that all

hours expended litigating this appeal from 2016 through 2019 be compensated at

the Fiscal Year 2019 hourly rate. Plaintiffs point out that “most of the work on

these appeals was completed almost two years ago.” They cite Missouri v. Jenkins,

491 U.S. 274, 282 (1989) and Gates v. Deukmejian, 987 F.2d 1392, 1406-07 (9th

Cir. 1992), for the proposition that the court has discretion to award current rather

than historic hourly rates to compensate for delay in payment. In the opposition to

the fee application, Defendants did not address the applicability of these cases, but

asserted that the actual CJA hourly rates in effect for the time periods when the

work was performed should be awarded.

       Plaintiffs made the same argument in the district court -- seeking the Fiscal

Year 2017 hourly rate for all work performed in preceding years. The district court

rejected Plaintiffs’ request because Plaintiffs themselves caused any delay in the

receipt of fees by waiting about nine months to file their fee application. The

district court instead awarded the Fiscal Year 2015, 2016, and 2017 hourly rates in

effect when the work was performed.

MH/Appellate Commissioner                  8                                    16-17282
       Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 9 of 19



       Unlike in the district court, however, where Plaintiffs delayed in filing the

fee application, the appellate fee application was timely filed after Plaintiffs

became prevailing parties on appeal, and could not have been filed earlier.

Moreover, the fee award has been further delayed by the time needed for the

United States Supreme Court to rule on Defendants’ petition for a writ of certiorari,

and by the stay of these fee proceedings pending the disposition of the appeals

from the district court’s fee award, which were decided on January 29, 2020, and

as to which the petition for rehearing en banc was denied on April 17, 2020.

       In these circumstances, it is appropriate for the court to exercise its

discretion to apply the Fiscal Year 2019 hourly rate of $210 to all time awarded to

compensate for delay in payment. In light of the incremental increases in the

Fiscal Year 2017 through 2019 hourly rates that would otherwise be awarded,

applying the Fiscal Year 2019 hourly rate has a modest effect, increasing the fee

award by roughly $3,000.

       2. Paralegal Hourly Rates

       Defendants object to awarding the PLRA maximum hourly rates for the

paralegals’ work, arguing that those hourly rates exceed the $50 to $75 prevailing

market hourly rates for paralegals in the Phoenix forum district. See Blum v.

Stenson, 465 U.S. 886, 895 n.11 (1984) (Reasonable hourly rate is “in line with

MH/Appellate Commissioner                   9                                      16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 10 of 19



those prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience and reputation.”); Barjon v. Dalton, 132 F.3d 496,

500 (9th Cir. 1997) (“Generally, when determining a reasonable hourly rate, the

relevant community is the forum in which the district court sits.”). Defendants’

objection lacks merit.

       The district court awarded the PLRA maximum hourly rate for these

paralegals, who work in the San Francisco Bay Area. Plaintiffs provided evidence

of a $250 prevailing market rate for paralegals in the San Francisco Bay Area.

(Plaintiffs’ counsel states that the prevailing market rate is now $275.) Plaintiffs

also provided declarations stating that qualified local counsel willing to bring this

complicated, resource-intensive case were unavailable. See Barjon, 132 F.3d at

500 (citing Gates, 987 F.2d 1392, 1405 (9th Cir. 1992)) (“[R]ates outside the

forum may be used if local counsel was unavailable, either because they are

unwilling or unable to perform because they lack the degree of experience,

expertise, or specialization required to handle properly the case.”).

       Defendants appealed, and this court rejected Defendant’s challenge to the

district court’s assignment of the PLRA maximum hourly rate to the paralegal

work performed in the San Francisco Bay Area. See Parsons II, 949 F.3d at 465-

66. The court stated that paralegals are entitled to the PLRA’s maximum hourly

MH/Appellate Commissioner                 10                                    16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 11 of 19



rate if the prevailing market hourly rate for paralegals exceeds that cap. Id. at 466

(citing Perez, 632 F.3d at 557). Because Defendants did not contest Plaintiffs’

evidence showing that the prevailing market rate for paralegal work was $250 per

hour in the Bay Area, the district court did not err in applying the PLRA maximum

hourly rate to the paralegal work performed in the San Francisco Bay Area. Id.

       As explained above, the correct maximum hourly rate based on the amount

the Judicial Conference authorized and requested in the Congressional Budget

Summary for Fiscal Year 2017 is $205.50, not $219. Id. Therefore, the court

reversed and remanded with instructions for the district court to re-calculate the

fees awarded for paralegal work in light of the correct hourly rates. Id.

Accordingly, the correct Fiscal Year 2019 hourly rate of $210 is awarded for the

paralegals here.

B. Reasonably Expended Hours

       On Ninth Circuit Form 9, Plaintiffs claim that the attorneys and paralegals

spent the requested 804.6 hours in various service categories, as follows:




MH/Appellate Commissioner                 11                                    16-17282
         Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 12 of 19




                            AH     CK     DS        MAB       RL    TN      ES    SH     Total

 Int. & Confs.               1.1    2.4    2.1        2.8     5.3    0      0      0      13.7

 Obt. & Rev. Records         9.2    0      0          5.7     1.0    0      0      1.8    17.7

 Legal Research              1.3    1.6    0.3       64.1    52.2    0      0      0     119.5

 Preparing Briefs           38.4   11.2   46.9      133.2   313.7   12.6   16.0   10.4   582.4

 Oral Argument               4.7    5.7   24.3        2.4     8.2    0      0      0      45.3

 Fee Appl. & Reply           0      3.8    2.0        0       0.2   20.0    0      0      26.0

 Total                      54.7   24.7   75.6      208.2   380.6   32.6   16.0   12.2   804.6

         The three appeals were consolidated, separately briefed, and argued together.

The PLO briefed appeal numbers 16-17282 and 17-15302, in which Plaintiffs

prevailed and were awarded fees. The American Civil Liberties Union (“ACLU”)

National Prison Project briefed unsuccessful appeal number 17-15352. Attorneys

Donald Specter of the PLO and Amy Fettig of the ACLU shared the oral argument

in San Francisco.

         Plaintiffs’ PLO attorneys and paralegals prepared a 12,780-word answering

brief for appeal number 16-17282, and a 12,701-word opening brief and 6,744-

word reply brief for appeal number 17-15302. They also prepared two mediation

questionnaires; a motion to consolidate and expedite; a notice of appeal; initial,

supplemental, and further excerpts of record; a notice of intent to unseal; a motion

and a joinder in a motion for an extension; a motion for judicial notice and reply; a


MH/Appellate Commissioner                      12                                        16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 13 of 19



hearing acknowledgment notice; three notices of district court matters; a response

to Defendants’ motion to dismiss; and a motion for attorneys’ fees and reply.

       Plaintiffs state that their attorneys exercised careful billing judgment to

reduce the total amount requested.

       Defendants argue that certain hours may not be awarded, and that the

requested hours are grossly excessive.

       1. Level Of Success

       Defendants argue that Plaintiffs’ hours for appealing the district court’s

denial of their motion to modify the stipulation, or approximately 58 percent of the

requested hours for appeal number 17-15302, may not be awarded. This argument

lacks merit.

       In appeal number 17-15302, Plaintiffs appealed a district court order

denying their motion to require Defendants to develop a general staffing plan on

the ground that the stipulation precluded the relief, and denying their motion in the

alternative to modify the stipulation to allow such relief. This court agreed with

Plaintiffs that the district court could order the relief, and did not address the

stipulation modification question. See Parsons I, 912 F.3d at 497-99.

       “Litigants in good faith may raise alternative legal grounds for a desired

outcome, and the court’s rejection of or failure to reach certain grounds is not

MH/Appellate Commissioner                  13                                        16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 14 of 19



sufficient reason for reducing a fee. The result is what matters.” Hensley v.

Eckerhart, 461 U.S. 424, 435 (1983); see Ibrahim v. U.S. Dep’t of Homeland Sec.,

912 F.3d 1147, 1173 (2019). Thus, when a party prevails on only some claims, the

court must consider whether: (1) the party failed to prevail on claims that were

unrelated to the claims on which the party succeeded, and (2) the party achieved a

level of success that makes the hours reasonably expended a satisfactory basis for

the fee award. See Hensley, 461 U.S. at 434; Ibrahim, 912 F.3d at 1172.

       Plaintiffs’ arguments were related because they involved a common core of

facts or were based on related legal theories. See Hensley, 461 U.S. at 435;

Ibrahim, 912 F.3d at 1172, 1174. The arguments to require a general staffing plan

and, in the alternative, to modify the stipulation arose from a common course of

conduct -- Defendants’ non-compliance with the stipulation. See Ibrahim, 912

F.3d at 1174-78 & n.23; O’Neal v. City of Seattle, 66 F.3d 1064, 1069 (9th Cir.

1995). Plaintiffs’ motion to modify the stipulation was an alternative method of

pursuing the requirement of a general staffing plan and compliance with the

stipulation. See O’Neal, 66 F.3d at 1069.

       Plaintiffs obtained full relief on the first argument -- a reversal of the district

court’s ruling that the stipulation precluded requiring a general staffing plan --

rendering it unnecessary for the court to reach the alternative argument to modify

MH/Appellate Commissioner                   14                                     16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 15 of 19



the stipulation. Because Plaintiffs achieved excellent results, they may be awarded

all hours reasonably expended on appeal number 17-15302. See Ibrahim, 912 F.3d

at 1172-80; see also Hensley, 461 U.S. at 434-35.

       2. Brief Preparation Hours

       Defendants object to Plaintiffs’ request for 582.4 hours for preparing three

briefs totalling 32,335 words for appeal numbers 16-17282 and 17-15302,

particularly in light of Plaintiffs’ request for an additional 119.5 hours for legal

research. Defendants assert that the community health care and staffing plan issues

were briefed in the district court, and that this court’s opinion devoted only 10

pages to them. See Parsons I, 912 F.3d at 495-501. Defendants argue that

Plaintiffs should be awarded no more than 204 hours for preparing the briefing,

noting that this is twice the time that Defendants spent on the same work and that

Plaintiffs requested only 117.7 hours for preparing a 13,854-word brief in Plata v.

Schwarzenegger, 603 F.3d 1088 (9th Cir. 2010).

        Defendants acknowledge, however, that “[a]lthough opposing counsel’s

billing records may be relevant to determining whether the prevailing party spent a

reasonable number of hours on the case, those records are not dispositive” and

“the . . . court has the discretion not to rely on them.” Gonzalez v. City of

Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013) (citing Dem. Party of Wash. State

MH/Appellate Commissioner                  15                                     16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 16 of 19



v. Reed, 388 F.3d 1281, 1287 (9th Cir. 2004); Ferland v. Conrad Credit Corp., 244

F.3d 1145, 1151 (9th Cir. 2001)). “[S]uch a comparison is a useful guide in

evaluating the appropriateness of the time claimed. If the time claimed by the

prevailing party is of a substantially greater magnitude than what the other side

spent, that often indicates that too much time is claimed.” Dem. Party of Wash.

State v. Reed, 388 F.3d 1281, 1287 (9th Cir. 2004).

       Yet, “opposing parties do not always have the same responsibilities under

the applicable rules, nor are they necessarily similarly situated with respect to their

access to necessary facts, the need to do original legal research to make out their

case, and so on.” Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1151 (9th Cir.

2001). Plaintiffs contend correctly that they had a higher persuasive burden

because of the “measure of judicial deference owed to corrections officials” in

reviewing prisoners’ claims. Turner v. Safley, 482 U.S. 78, 90 (1987). Plaintiffs

also contend that their work was difficult because, as the district court noted,

Defendants had a history of “rais[ing] spurious legal arguments.”

       “Comparison of the hours spent in particular tasks by the attorney for the

party seeking fees and by the attorney for the opposing party, therefore, does not

necessarily indicate whether the hours expended by the party seeking fees were

excessive.” Ferland , 244 F.3d at 1151. “Rather, any such comparison must

MH/Appellate Commissioner                  16                                      16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 17 of 19



carefully control for factors such as those mentioned, as well as for the possibility

that the prevailing party’s attorney -- who, after all, did prevail -- spent more time

because she did better work.” Id. “By and large, the court should defer to the

winning lawyer’s professional judgment as to how much time he was required to

spend on the case; after all, he won, and might not have, had he been more of a

slacker.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008).

       Regarding Plaintiffs’ previous briefing of the issues, “[w]hen a case goes on

for many years, a lot of legal work product will grow stale; a competent lawyer

won’t rely entirely on last year’s, or even last month’s, research: Cases are

decided; statutes are enacted; regulations are promulgated and amended. A lawyer

also needs to get up to speed with the research previously performed. All this is

duplication, of course, but it’s necessary duplication; it is inherent in the process of

litigating over time.” Id. Moreover, “preparing [district court] motions and

appeals are not commensurate tasks, though they have some elements in common.

What matters is whether spending . . . time winning on appeal . . . was an

imprudent use of hours.” Id. at 1113.

       A review of the billing records, briefs, oral argument, and opinion shows

that Plaintiffs’ attorneys’ and paralegals’ time spent preparing three appellate briefs

in two important and complex appeals to a great extent was not imprudent or

MH/Appellate Commissioner                  17                                    16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 18 of 19



unreasonable. Id. at 1112-13. The community health care and staffing plan issues

affected a large prisoner class and involved complex facts, and the court’s opinion

devoted several pages to the facts in addition to the 10 pages spent on the

community health care and staffing plan issues. See Parsons I, 912 F.3d at 493-95.

Fourteen months elapsed between oral argument and issuance of the court’s

opinion, and two judges wrote partial concurrences and partial dissents. Id. at 486,

492. Given the complexity of the appeals, Plaintiffs’ attorneys and paralegals

reasonably spent substantial time presenting the facts and legal issues effectively in

the briefs. See also Blum, 465 U.S. at 893 (Congress considered civil rights cases

equally complex as antitrust cases).

       Defendants cite Plata, 603 F.3d 1088, where 117.7 hours were sought for a

single appeal, but Plaintiffs succeeded in two appeals here. Also, this court has

awarded 501.1 hours for a single civil rights appeal. See Dem. Party of Wash.

State, 388 F.3d at 1287. In any event, the court has questioned the usefulness of

reviewing the amount of time spent in other cases to decide how much time an

attorney could reasonably spend on the particular case before the court. See Costa

v. Comm’r of SSA, 690 F.3d 1132, 1136 (9th Cir. 2012).

       Nonetheless, a review of the representation as a whole reveals that the

number of hours requested is somewhat excessive. In large part, it is appropriate

MH/Appellate Commissioner                 18                                     16-17282
      Case 2:12-cv-00601-ROS Document 3576 Filed 04/27/20 Page 19 of 19



for the court to defer to the Plaintiffs’ professional judgment concerning the

number of hours reasonably spent. See Moreno, 534 F.3d at 1112. But it is also

appropriate for the court to impose a reduction of up to 10 percent -- a “haircut” --

based on the exercise of its discretion and without a more specific explanation. Id.

Here, a “haircut” is appropriate, and Plaintiffs’ requested hours are reduced by 10

percent to 724.14 hours.

                                        III
                                     Conclusion

       Pursuant to 42 U.S.C. § 1988, attorneys’ fees in the amount of $152,069.40

are awarded in favor of Victor Antonio Parsons; Shawn Jensen; Stephen Swartz;

Sonia Rodriguez; Christina Verduzco; Jackie Thomas; Jeremy Smith; Robert

Carrasco Gamez, Jr.; Maryanne Chisholm; Desiree Licci; Joseph Hefner; Joshua

Polson; Charlotte Wells; and Arizona Center for Disability Law; and against

Charles L. Ryan and Richard Pratt. This order served on the district court shall

amend this court’s mandate.




MH/Appellate Commissioner                 19                                     16-17282
